Citation Nr: 0947530	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-14 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2003, for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

3.  Entitlement to Dependents Educational Assistance (DEA) 
benefits, pursuant to Chapter 35 of Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to June 
1989 and from January 1991 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

A Board hearing was scheduled to be held in August 2009 at 
the RO.  In August 2009, the Veteran, through his 
representative, submitted a written request to cancel this 
hearing, and proceed with a decision on the matters on 
appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The earliest date it is factually ascertainable that the 
Veteran was totally disabled by reason of individual 
unemployability due to service connected disability is 
September 26, 2003, the date the combined disability ratings 
were increased to 70 percent.   

3.  In September 1989 and in February 1992 rating decisions, 
the RO denied service connection for bilateral hearing loss 
on the basis that hearing loss pre-existed service and there 
was no evidence of aggravation beyond the normal progression 
during either of the Veteran's periods of active military 
service.  Although notified of these denials, the Veteran did 
not initiate an appeal.

4.  In an April 2004 rating decision, the RO declined to 
reopen the claim for service connection on the basis that new 
and material evidence had not been submitted.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.

5.  Additional evidence associated with the claims file since 
the RO's April 2004 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, or raise a reasonable 
possibility of substantiating the claim.

6.  The Veteran does not have a service-connected total 
disability which is permanent and total in nature.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
26, 2003, for the grant of a TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).  

2.  The RO's September 1989, February 1992, and April 2004 
rating decisions denying service connection for hearing loss 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

3.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (c) (2009).

4.  The criteria for eligibility for DEA benefits under 38 
U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 3510 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.807, 3.340, 21.3021 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to Chapter 35 education benefits and the claim 
for an earlier effective date for the grant of a TDIU, the 
provisions of the Veterans Claims Assistance Act (VCAA) have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist specific to these claims.

With regard to the Veteran's petition to reopen his claim for 
service connection for hearing loss, an August 2005 pre-
rating letter notified the Veteran that to reopen his 
previously denied claim for service connection for hearing 
loss, VA had to receive new and material evidence, and this 
letter further defined what constituted new and material 
evidence specific to the reason his claim was previously 
denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) has been satisfied by this letter.  The Veteran 
was provided information regarding disability ratings and 
effective dates in a May 2006 letter consistent with the 
requirements of Dingess/Hartman.  After issuance of the above 
letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated each 
issue on appeal in an October 2007 SSOC.  Hence, the Veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and VA medical records.  Also of record and 
considered in connection with the appeal various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(o).  

In this appeal, the Veteran and his representative contend 
that the Veteran's TDIU should date to the day when he was 
discharged from service in August 1991.  The Board has 
carefully and thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than September 26, 2003, 
for the award of a TDIU.   

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  A TDIU may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  The percent evaluation criteria 
may be met when the Veteran's disabilities are from common 
etiology such as one upper extremity.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably-raised claim for a 
TDIU, and VA is required to adjudicate that claim.  Norris v. 
West, 12 Vet. App. 413, 418 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

On September 26, 2003, the RO received the Veteran's claim 
for increased disability ratings.  The Veteran underwent an 
August 2004 QTC examination to address the severity of his 
service-connected major depressive disorder and a September 
2004 QTC examination to address the severity of his service-
connected left finger disability.   

Review of the record shows that the Veteran met the schedular 
criteria for a TDIU on September 26, 2003, when his combined 
evaluation was effectively increased to 70 percent.  In this 
regard, a December 2004 rating decision increased the 
disability rating for the Veteran's service-connected  major 
depressive disorder to 50 percent and increased the 
disability rating for the Veteran's service-connected left 
finger disability to 20 percent.  Prior to September 26, 
2003, the Veteran's service-connected disabilities combined 
to 30 percent.  Thus he did not meet the schedular criteria 
for a TDIU nor is it otherwise demonstrated that his service 
connected disorders precluded employment from an earlier 
date.  

At the time of the December 2004 rating decision to increase 
the Veteran's rating for service-connected major depressive 
disorder and residuals of injuries of the left ring and 
little fingers, a TDIU determination was made. 

The Veteran's service connected disabilities are major 
depressive disorder(rated as 50 percent disabling), residuals 
of injuries of the left ring and little fingers a gun shot 
wound of the left arm (rated as 20 percent disabling); tinea 
versicolor (rated as 10 percent disabling), tension vascular 
headaches (rated as 10 percent disabling); and history of 
burns of the left hand and left thigh (rated as 
noncompensable). The Veteran's combined evaluation was 
increased to 70 percent, and TDIU was awarded.  It is noted 
that the increases for major depressive disorder and 
residuals of injuries of the left ring and little fingers 
were made effective on September 26, 2003.  The increase in 
these disability ratings was the basis for the TDIU 
determination.  Review of the record shows no medical 
evidence prior to the August 2004 and September 2004 
examination reports upon which to base an increased  
disability rating for any of the Veteran's service connected  
disabilities.  As such, the Veteran's entitlement to a TDIU 
was not demonstrated prior to the September 26, 2003, date of 
the claim for increased disability ratings.  

Accordingly, under these circumstances, the claim for an  
earlier effective date must be denied.  In reaching this  
conclusion, the Board has considered the applicability of the  
benefit-of-the-doubt doctrine.  However, as the preponderance  
of the evidence is against assignment of an effective date  
earlier than September 26, 2003, for the award of a TDIU, 
that  doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56  (1990). 


III. Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

In a September 1989 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss 
specific to his first period of active military service on 
the basis that the Veteran was shown to have mild bilateral 
hearing loss that pre-existed service and was not aggravated 
beyond normal progression during service.

In a February 1992 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss 
specific to his second period of active military service on 
the basis that there is no evidence of aggravation, in fact, 
current findings for each ear were better than they were in 
1989.  At the time of this final decision, the evidence then 
of record included the Veteran's service treatment records, a 
July 1991 DA form 2173, and a December 1991 VA hearing loss 
examination showing that the Veteran had mild high frequency 
hearing loss bilaterally.
 
The most recent final denial of the claim was in an April 
2004 rating decision.  At that time the RO determined that 
new and material evidence to reopen the claim for service 
connection for hearing loss had not been submitted.   

Although notified of the RO's denials in September 1989, 
February 1992, and April 2004, the Veteran did not initiate 
an appeal; hence, those decisions are final as to the 
evidence then of record, and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a current claim for service connection for 
hearing loss in July 2005. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for hearing loss.
 
Evidence received since the April 2004 rating decision 
includes the Veteran's July 2005 claim for VA disability 
benefits in which he indicated that he sought service 
connection for hearing loss that began in service and 
continued thereafter.  Also associated with the claims file 
are VA medical records showing that the Veteran was evaluated 
for bilateral hearing loss and was seen for hearing aid 
fittings  

The VA medical records added to the record since April 2004 
are new in that they were not of record at the time of the 
April 2004 rating decision.  However, they are not material 
in that they do not address the central question underlying 
the claim for service connection whether the Veteran's pre-
existing hearing loss was aggravated beyond normal 
progression during either of the Veteran's periods of active 
military service.  In sum, the above-mentioned evidence only 
shows that the Veteran currently has bilateral hearing loss, 
with current findings for each ear that are better than they 
were in 1989.  Hence, without any evidence or opinion that 
the Veteran's bilateral hearing loss was aggravated beyond 
normal progression during either of the Veteran's periods of 
active military service, the new medical evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim, and therefore, are not material for purposes 
of reopening the claim.  

The only additional evidence associated with the claims file 
consists of statements from the Veteran and by his 
representative, on his behalf.  However, even if new, such 
lay assertions provide no basis for reopening the claim. As 
indicated above, this claim turns on a medical matter.  As 
the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, neither is 
competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matter-
such as the onset and etiology of a specific disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received.  
As such, the RO's April 2004 decision, remains final, and the 
appeal must be denied.  As the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

IV.  Chapter 35

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).

Permanent total disability is addressed in 38 C.F.R. § 
3.340(b), which provides as follows:

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.

In a December 2004 decision, the RO determined that although 
the Veteran had established a total evaluation based on 
individual unemployability, the evaluation was not considered 
permanent.  Thereafter, in a May 2006 decision, in addition 
to denying the Veteran's claim of eligibility to DEA 
benefits, the rating decision currently on appeal also 
assigned a total compensation rating based on individual 
unemployability.  However, the RO found that a review of the 
Veteran's service-connected disabilities showed that a future 
examination was considered necessary for the Veteran's 
service-connected major depressive disorder.  In this regard, 
VA treatment reports showed that the Veteran's major 
depressive disorder was not to the degree which warrants 
consideration of permanent.  Therefore, at that time a 
permanent and total evaluation could not be established. 

VA medical records from February 2006 to July 2007 are 
negative for findings that any of the Veteran's service-
connected disabilities are permanent in nature.  In the 
Veteran's July 2007 substantive appeal, he asserted that his 
physician stated that his depressive disorder was permanent.  

The Board recognizes that the Veteran feels he is qualified 
for permanent and total status.  However, his lay assertions, 
without the necessary medical evidence, do not support a 
conclusion that the Veteran's service-connected major 
depressive disorder, or any other service-connected 
disability, is permanent in nature.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim for entitlement to DEA benefits.  In reaching 
this conclusion the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).




	(CONTINUED ON NEXT PAGE)






ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hearing loss, is denied.

An effective date earlier than September 26, 2003, for the 
award of a TDIU, is denied.

Entitlement to DEA benefits, pursuant to Chapter 35 of Title 
38, United States Code, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


